     Case 4:18-cr-00575 Document 68 Filed in TXSD on 01/28/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVIS10N




                                                        §
 UNITED STATES OF AⅣ IERICA




                                                        §
                                                        §
                     V.                                             CRIⅣ IINAL NO.4:18-CR-575




                                                        §
                                                                              (HUGHES)




                                                        §
 JACK STEPHEN PURSLEY,




                                                        §
   AKA STEVE PURSLEY,




                                                        §
                   Defendant.


                            APPLICATION FOR IMMUNITY ORDER

        The United States of America, by Ryan Patrick, United States Attorney for the Southem

District of Texas, respectfully applies to this Honorable Court, pursuant to l8 U.S.C. $$ 6001 to

6004, to enter an Order requiring Kerry Smith to give testimony and to provide other information

in any further proceedings before or ancillary to this Court, including any deposition or criminal

trial. In support of this application, the Government states the following:

        l.      In accordance with 18 U.S.C. $$ 6002 and 6003, the United States makes this

application with the approval of Stuart M. Goldberg, Acting Deputy Assistant Attorney General,

TaxDivision, United States Departmentof Justice, as shown bythe attached letter. The Criminal

Division, United States Department of Justice, has no objection to the proposed grant of immunity.

        2.      In further   accordance   with 18 U.'S.C. $ 6003, the United States makes         this

application because, in my judgment,      (l)   the testimony and other information from Kerry Smith

at a proceeding before or ancillary to this Court is, or may be, necessary to the public interest; and

(2) Ms. Smith is likely to refuse to testify or to provide other information on the basis of her

privilege against self-incrimination.
     Case 4:18-cr-00575 Document 68 Filed in TXSD on 01/28/19 Page 2 of 5




        The United States asks thatthis Court enter an order requiring Kerry Smith to testify at her

deposition or any further prOceedings before or anciHary to this Court,sutteCt tO the provisions,

spccifled in 18 UoS.C.§ 6002,that no testirnony or othcr infollllation compeHed under this ordcr


(Or any inf0111lation der市 ed directly or indirectly from such tcstimony or other infollllation)may

be used agJnst herin any cHmind case,cxcept a prosccu■ on forpcttury,giving a false statemcnt,

or other、 /ise failing to cornply with the ordcr.


DATED:        January墾 ,2019




                                                        United States Attorney
                                                        Southem District of Texas
                                                        1000 Louisiana St.
                                                        Suite 2300
                                                        Houston, TX77002
                                                        Office: 713-567 -9000
                                                        Fax:713-718-3300




                                                    2
      Case 4:18-cr-00575 Document 68 Filed in TXSD on 01/28/19 Page 3 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
                     v.                          §             CRIMINAL NO. 4:18-CR-575
                                                 §                   (HUGHES)
 JACK STEPHEN PURSLEY,                           §
   AKA STEVE PURSLEY,                            §
            Defendant.                           §


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                                     By:    /s/ Nanette L. Davis_________
                                                     Nanette L. Davis, Senior Litigation Counsel
                                                     Nanette.L.Davis@usdoj.gov
                                                     Grace E. Albinson, Trial Attorney
                                                     Grace.E.Albinson@usdoj.gov
                                                     Jack Morgan, Trial Attorney
                                                     Jack.A.Morgan@usdoj.gov
                                                     U.S. Department of Justice, Tax Division
                                                     601 D Street, N.W., Room 7634
                                                     Washington, DC 20004
                                                     (202) 514-8030/616-3311/353-7580




                                             3
Case 4:18-cr-00575 Document 68 Filed in TXSD on 01/28/19 Page 4 of 5




                        Attachment A
     Case 4:18-cr-00575 Document 68 Filed in TXSD on 01/28/19 Page 5 of 5

                                                            U. S. Department of Justice

                                                            Tax Division




Dcputy Assistant A"omy Ccncr3:                              Wathiqro& D.C, 205t0


     SMG:SJO:Isb
          15192
     5‐ 74‐                                                  DEC    It    20t0
     2018201553

     Ryan K. Patrick, Esquire
    United States Attomey
    Southem District of Texas
    1000 Louisiana Strcet
    Suite 2300
    Houston, TX77002

    Attn: Jack A. Morgan

              In re: United States   v. Jack Stephen   Pursley

    Dear Mr. Patrick:

            Refcrence is made to the request seeking approval for you to apply, pursuant to 18
    U.S.C. S 6003, for an order compelling testimony and the production of information by
    witsr€ss Kerry Amc Smi01 a prospective witness in the abovc-captioned proceeding, the
    subject matter of which is within the cognizance of the Tax Division.

            In accordance with the authority provided in l8 U.S.C. g 6003, and 28 C.F.R.
    $ 0.175(b), a detcrmination has been made to approve your making the application
    requested. The Criminal Division has advised that it has no objection to the proposed
    grant of immunity.

            Accordingly, you are hereby authorized to make an application, pursuant to l8
    U.S.C. $ 6003, for an ordcr compelling the above-named wihess to produce information
    in the above matter and in any further proceedings resulting therefrom or ancillary
    thereto, in accordance with the provisions of l8 U.S.C. $ 6002(l).

                                               Sincerely,




                                                      Deputy                Attomey General
                                                   Division
